DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretations
2.	Claim 1, which is directed to a device, beginning on line 8, recites:
“treating the patterning coating to change its initial sticking probability against deposition of a conductive coating material in one of the first and second regions from a first value to a second value, such that the initial sticking probability in the second region exceeds the initial sticking probability in the first region” which is taken to be a product-by-process limitation.  Specifically, a product-by-process limitation, while not improper in a product claim, is only evaluated to determine the final claimed properties and claimed characteristics of the product (MPEP 2113 [R-1]).  In the instant case, the final claim property of the patterning coating essentially consists of “initial sticking probability against deposition of a conductive coating material in the second region exceeds initial sticking probability against deposition of a conductive coating material in the first region” and such is interpreted for examination purposes.  In other word, for examination purposes,   
“treating the patterning coating to change its initial sticking probability against deposition of a conductive coating material in one of the first and second regions from a first value to a second value, such that the initial sticking probability in the second region exceeds the initial sticking probability in the first region” is interpreted to be:
“forming the patterning coating such that initial sticking probability against deposition of a conductive coating material in the second region exceeds initial sticking probability against deposition of a conductive coating material in the first region”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 3-5, 10-19, 29-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oti Lumionics Inc. WO 2017/072678 (CA) (hereinafter referred to as the ‘678 reference, which is International Publication of application PCT/IB2016056442, which entered as Canada National Stage Application CA 3 002 752 A1 and as US National Stage Application 15/527,702, which is published as U.S. Patent Application Publication 20180226581 and matured into U.S. Patent 10270033 B2, all of record).
The reference discloses in Fig. 5C, Fig. 35, Fig. 41 and related text a device as claimed.
Referring to claim 1, the ‘678 reference discloses a device having a plurality of layers, extending substantially transverse to a lateral aspect of the device, wherein the layers comprise: 
a patterning coating (140/160; 4054/4052 (Fig. 5C; Fig. 41)) extending across a first region (generally indicated at region comprising only 140; 4054) and a second region (generally indicated at region comprising 140/160; 4054/4052) of the lateral aspect of an underlying surface; and 
a conductive coating (440; 4056, para [123], [258] (paragraph(s) [0123], [0258])) supported by the patterning coating (140/160; 4054/4052) and extending across the second region only; 
wherein the conductive coating (440; 4056) is a closed coating formed by actions comprising: 
forming the patterning coating (140/160; 4054/4052) such that initial sticking probability against deposition of a conductive coating material (magnesium) in the second region (~140/160;~4054/4052) exceeds initial sticking probability against deposition of a conductive coating material in the first region (~140;~4054) (due to nucleation promoting coating 160;4052, para [122], [258]); and 
subjecting the patterning coating (140/160; 4054/4052) to a vapor flux of the conductive coating material (deposition of magnesium (para [104], [123], [268]) to form conducting coating 440;4056 by chemical vapor deposition or physical vapor deposition (PVD), para [190]); 
wherein the conductive coating (440;4056) forms primarily in the second region (~140/160; ~4054/4052).
Referring to claim 3, the reference further discloses that the conductive coating (440;4056) is in direct contact with the patterning coating (140/160; 4054/4052) in the second region (see Figs. 5C and 41).
Referring to claim 4, the reference further discloses that the patterning coating 140/160; 4054/4052 comprises a patterning coating material (fullerene 160, para [115] and see Fig. 5B ).
Referring to claim 5, the reference further discloses that the action of [treating] forming causes at least one of a form and a composition of a first patterning coating material in the first region to be different than a second patterning coating material in the second region (in the first region ~140;~4054 composition is a nucleation inhibiting aromatic compound (para [159]) and a single-layer form, in the second region ~140/160;~4054/4052 composition is a nucleation promoting fullerene compound (para [115]) and a dual-layer form).
Referring to claim 10, the method limitation “the action of treating comprises an action of applying electromagnetic radiation to one of the first and second patterning materials” has not been given patentable weight in this claim draw to a device, because distinct devices (as claimed and as compared to the prior art’s) are not necessarily produced.  See MPEP 2112.01 and MPEP 2113. 
Referring to claim 11, in a manner similar to that detailed above for claim 10, the method limitation “the action of applying uses at least one of a mask and a laser” has not been given patentable weight in this claim draw to a device.
Referring to claim 12, in a manner similar to that detailed above for claim 10, the method limitation “the electromagnetic radiation is selected from ultraviolet radiation and extreme ultraviolet radiation” has not been given patentable weight in this claim draw to a device.
Referring to claim 13, in a manner similar to that detailed above for claim 10, the method limitation “a wavelength of the electromagnetic radiation substantially matches an absorption wavelength of the exposed one of the first and second patterning materials” has not been given patentable weight in this claim draw to a device.
Referring to claim 14, the method limitation “the patterning coating is formed by an action, before the action of treating, of depositing the patterning coating” has not been given patentable weight in this claim draw to a device, because distinct devices (as claimed and as compared to the prior art’s) are not necessarily produced.  See MPEP 2112.01 and MPEP 2113. 
Referring to claim 15, the reference further discloses that the action of depositing comprises an action of exposing the underlying surface to a vapor flux of the patterning coating material (nucleation promoting fullerene 160 by chemical vapor deposition or physical vapor deposition (PVD), para [190]).
Referring to claim 16, in a manner similar to that detailed above for claim 14, the method limitation “positioning a mask to limit a lateral extent of the deposition of the patterning coating” has not been given patentable weight in this claim draw to a device.
Referring to claim 17, in a manner similar to that detailed above for claim 14, the method limitation “the action of subjecting comprises presenting both the first region and the second region to the vapor flux of the conductive coating material” has not been given patentable weight in this claim draw to a device.
Referring to claim 18, in a manner similar to that detailed above for claim 14, the method limitation “the action of subjecting is performed in at least one of an open-mask and maskless deposition” has not been given patentable weight in this claim draw to a device.
Referring to claim 19, Figs. 5C and 41 depicts that the first region ((~140; ~4054) is substantially devoid of a closed coating of the conductive coating material (440;4056).
Referring to claim 29, the reference further discloses that the conductive coating material comprises magnesium (para [104], [123]).
Referring to claim 30, the reference further discloses that the conductive coating material comprises a high vapor pressure material (para [191]).
Referring to claim 31, the reference further discloses that the high vapor pressure material is selected from at least one of ytterbium, cadmium and zinc (para [191]).
Referring to claim 32, in a manner similar to that detailed above for claim 14, the method limitation “removing the patterning coating after the action of subjecting” has not been given patentable weight in this claim draw to a device.
Referring to claim 33, the reference further discloses that sticking probability in the first region (nucleation prohibiting region ~140;~4054) is less than at least one of about: 0.1, 0.05, 0.03, 0.02, 0.01, 0.08, 0.005, 0.003, 0.001, 0.0008, 0.0005, and 0.0001 (para [158]).
Referring to claim 34, the reference further discloses that the initial sticking probability in the second region (nucleation promoting region ~140/160;~4054/4052) is at least about: 0.6, 0.7, 0.98, 0.99 (para [158]), overlapping and meeting the claim limitation “is at least about at least one of about: 0.2, 0.4, 0.6, 0.7. 0.75, 0.8, 0.9. 0.93. 0.95. 0.98, and 0.99”.
Referring to claim 35, the reference further discloses that the patterning coating (140/160; 4054/4052) comprises a polycyclic aromatic compound (para [159]).
Referring to claim 36, the reference further discloses that the patterning coating (140/160; 4054/4052) comprises an organic compound including a core moiety and a terminal moiety bonded to the core moiety (para [159]).
Referring to claim 37, the reference further discloses that the device is an opto-electronic device (paragraph(s) [192]).
Referring to claim 38, the reference further discloses that the device is an organic light emitting diode device (paragraph(s) [5], [253]).  
Referring to claim 39, the reference further discloses that the substrate (100, 3810 (see also Fig. 39)) comprises an emissive region (region comprising electroluminescent organic semiconductor layer 4048, para [258], [260]) and a non-emissive region (region containing pixel definition layer PDL 4046, paragraph(s) [258], [192]).
Referring to claim 40, Fig. 41 depicts that the emissive region (region comprising electroluminescent organic semiconductor layer 4048) is arranged adjacent to the non-emissive region (region containing pixel definition layer PDL 4046).
Referring to claim 41, the reference further discloses that the layers further comprise, in the emissive region (region comprising electroluminescent organic semiconductor layer 4048), a first electrode (4044), a second electrode (4050, para [258]), and at least one semiconducting layer (4048) extending between the first and second electrode.
Referring to claim 42, for the device detailed above for claim 41, the reference further discloses that the second electrode (4050) extends in both the emissive region (region comprising electroluminescent organic semiconductor layer 4048) and the non-emissive region (region containing pixel definition layer PDL 4046).
Referring to claim 43, for the device detailed above for claim 41, the reference further discloses that the second electrode (4050) extends between the at least one semiconducting layer (4048) and the patterning coating (4054/4052).
Referring to claim 44, for the device detailed above for claim 41, Fig. 41 further depicts that the patterning coating (4054/4052) is in direct contact with the second electrode (4050).
Referring to claim 45, for the device detailed above for claim 41, the reference further discloses that the layers further comprise a substrate (3810) comprising at least one thin film transistor (not labeled in Fig. 41, as 3804 in Fig. 39, para [255]) electrically coupled to the first electrode (3844 in Fig. 39, 4044 in Fig. 41), wherein the first electrode (4044) extends between the substrate and the at least one semiconducting layer (4048).
Referring to claim 46, for the device detailed above for claim 41, the reference further discloses that the emissive region (region comprising electroluminescent organic semiconductor layer 4048) lies within the first region (~4054) and the non-emissive region (region containing pixel definition layer PDL 4046) lies within the second region (~4054/4052).
Referring to claim 47, for the device detailed above for claim 46, the reference further discloses that the conductive coating comprises an auxiliary electrode (4056) electrically coupled to the second electrode (4050) (para [258]).
Referring to claim 48, for the device detailed above for claim 46, the reference further discloses that a sheet resistance of the conductive coating (auxiliary electrode 4854, Fig. 48, which is equivalent to conducting coating auxiliary electrode 4056 in Fig. 41) is less than a sheet resistance of the second electrode (cathode 4852 in Fig. 48, which is equivalent to the second electrode 4050 in Fig. 41) (para [175]).

4.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakayama et al. U.S. Patent Application Publication 2018/0297365 A1 (the ‘365 reference, of record).
The reference discloses in Fig. 1, Fig. 3 and related text a device as claimed.
Referring to claim 1, the ‘365 reference discloses a device having a plurality of layers, extending substantially transverse to a lateral aspect of the device, wherein the layers comprise: 
a patterning coating (52, Figs. 1 and 3) extending across a first region (522) and a second region (521) of the lateral aspect of an underlying surface; and 
a conductive coating (60, para [52]) supported by the patterning coating (52) and extending across the second region (521) only; 
wherein the conductive coating (60) is a closed coating formed by actions comprising: 
forming the patterning coating (52) such that initial sticking probability against deposition of a conductive coating material (platinum or iridium, para [60]) in the second region (521) exceeds initial sticking probability against deposition of a conductive coating material in the first region (522) (para [77]); and 
subjecting the patterning coating (52) to a vapor flux of the conductive coating material (deposition of platinum or iridium for forming electrode 60 using physical vapor deposition, para [91]); 
wherein the conductive coating (60) forms primarily in the second region (521) (see Fig. 3).
Referring to claim 2, the reference further discloses that the patterning coating (52) comprises a single layer (52) integrally formed across the first and second region (521 and 522).
Referring to claim 3, the reference further discloses that the conductive coating (60) is in direct contact with the patterning coating (52) in the second region (521) (see Fig. 3).
Referring to claim 4, the reference further discloses that the patterning coating (52) comprises a patterning coating material (zirconium oxide, para [76]).
Referring to claim 5, the reference further discloses that the action of [treating] forming causes a form, meeting the claim limitation “at least one of a form and a composition”, of a first patterning coating material (columnar-crystal zirconium oxide) in the first region (522) to be different than a second patterning coating material (particulate-crystal zirconium oxide) in the second region (521).
Referring to claim 6, for the device of claim 5, the reference further discloses that the first patterning material (columnar-crystal zirconium oxide) has a first degree of crystallinity (columnar crystalline) and the second patterning material (particulate-crystal zirconium oxide) has a second degree of crystallinity (particulate crystalline) that exceeds the first degree of crystallinity (because particulate crystal implies that crystallinity is formed by material particles, and columnar crystal implies that crystallinity is formed by material columns, it may be said that particulate crystal has a degree of crystallinity greater than that of columnar crystal; see, for example, Nagata et al. U.S. Patent 4,137,293 (of record), for a disclosure that particulate crystals have sizes in the range of 3-15 μm and column crystals have sizes in the range of 200-1400 μm, col. 6, lines 25-35, thus teaching that particulate crystal has a degree of crystallinity greater than that of columnar crystal).

Allowable Subject Matter
5.	Claims 7-9 and 20-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a device with all exclusive limitations as recited in claims 7, 8, 9, and 20, which may be characterized in that (claim 7) a concentration of an oxygen species of the second patterning coating material exceeds a concentration of an oxygen species of the first patterning coating material, (claim 8) an average molecular weight of the first patterning material is less than an average molecular weight of the second patterning material, (claim 9) the second patterning material is polymerized, and (claim 20) the layers further comprise at least one island disposed on a surface of the patterning coating in the first region.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


10-09-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818